 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDring capital expenditures and as to the applicability of the public.utility standard herein.Accordingly, the parties are therefore advised, under Section102.103 of the Board's Rules and Regulations, Series 8, as amended,that on the facts here presented, the commerce operations of the Em-ployer are such that the Board would assert jurisdiction with respectto labor disputes cognizable under Sections 8, 9, or 10 of the Act.The Joclin Manufacturing CompanyandUnited Rubber, Cork,Linoleum & Plastic Workers of America,AFL-CIO.Case No.1-CA-3656.May 23, 1962DECISION AND ORDEROn March 5, 1962, Trial Examiner William R. Ringer issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the Intermediate Report at-tached hereto.Thereafter, the Respondent filed exceptions to the In-termediate Reportand abrief in support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed.'The Board has considered the entirerecordin this case, including the Intermediate Report and the excep-tions andbrief, and hereby adopts the findings, conclusions, and recom-mendationsof the Trial Examiner, with the modifications notedbelow.'1We find no merit in the Respondent's contention that the evidence proffered by it insupport of its position as to the eligibility of six employees(whose challenged ballots wereruled upon by the Board in Case No. 1-RC-0500)was improperly excluded.The TrialExaminer's ruling was based on the ground that such evidence was "neither new nornewly discovered."This holding was in accord with well-established practice. See, e.g.,RoyalMcBee Corporation,133 NLRB 1450,footnote 2;Trancoa Chemical Corporation,133 NLRB 791(IR).Moreover,the record indicates that no evidence not previouslyconsidered was offered,except that the Respondent's offer of proof,made during the hear-ing herein,contained additional information with respect to employee Ursini which wasnot alleged in the representation proceeding.Thus, the Respondent has now offered toprove that Ursini was the sole employee working in a separate building, whereas in theprior proceeding,it stated merely that Ursini was the only employee engaged in his par-ticular type of work.Assuming that the facts now asserted by the Respondent are trueand were properly raised, and that the Board were to conclude that Ursini was withinthe stipulated unit and eligible to vote,his ballot could not change the results of the elec-tion, and the validity of the certification could not be affected."We do not adopt the findings of the Trial Examiner insofar as be may have impliedthat challenges to a ballot must originate with the party filing exceptions to rulings137 NLRB No. 23. THE JOCLIN MANUFACTURING COMPANY217ORDERThe Board hereby adopts the Recommendations of the Trial Exam-iner with the modifications of provisions 2(b) and (c) in accordancewith footnotes 8 and 9 of the Recommendations.thereon or that a specific request is essential for the Board to direct a hearing on excep-tions to a report on challenged ballots.On the other hand, a party is entitled to a hear-ing only where such a hearing would serve a useful purpose. SeePhalo Plastics Corpora-tion,123 NLRB 503.INTERMEDIATE REPORT ANDRECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding was heard by William R. Ringer, the duly designated Trial Exam-iner, in New Haven, Connecticut, on January 3, 1962, upon a complaint allegingviolation of Section 8(a) (5), and derivatively Section 8(a) (1), by refusing to bargainwith the Union after a certification based on a petition and election in Case No.1-RC-6506.The Respondent in its answer admitted the filing and service of thecharge, the commerce allegations, the appropriateness of the unit, and the factualrefusal to bargain, but denied the legal validity of the certification and, accordingly,the violation of the Act.The parties at the hearing stipulated to the series of eventsand the rulings by the Regional Director and the Board in said representation case.The only issue contested here relates to the legal validity of the certification, withrespect to six votes among nine challenges made at the election, seven by theUnion,' two by the Board agent,2 and none by the Respondent.At the end of the hearing, counsel for each of the parties argued orally on therecord.Counsel for the General Counsel distributed to the other counsel and to mea memorandum of law, and counsel for the Respondent thereafter filed a memoran-dum of law within the time fixed by me for the filing of briefs.Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Connecticut corporation, is engaged at its plant in the city ofWallingford, Connecticut, in the manufacture, sale, and distribution of plastics andrelated products.For the manufacture of such products it has purchased and causedto be transported to its plant, large and substantial quantities of materials from andthrough States other than Connecticut, and annually manufactured products of avalue in excess of $100,000, of which products of a value more than $50,000 havebeen and are shipped from said plant directly to States other than Connecticut. TheRespondent at all times material has been engaged in commerce within the meaningof Section 2(6) and (7) of the Act.II.THELABOR ORGANIZATIONUnited Rubber, Cork, Linoleum & Plastic Workers of America, AFL-CIO, is andhas been at all times material herein a labor organization within the meaning ofSection 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The appropriate unitThe Respondent admits that the unit alleged, and as found by the Board in therepresentation case, is appropriate.This unit I accordingly find appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act, asfollows:All production and maintenance employees of the Respondent employed at itsWallingford plant, excluding office clerical employees, professional employees, guards,and supervisors as defined in Section 2(11) of the Act.iUrsini, Rosania, Stupski, Cella, D'Amico, Detour,and Bianco.2 Palukis and Rollins. 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The request and factual refusal to bargainThe request to bargain and the factual refusal to bargain are each admittedand are hereby found.As heretofore indicated and hereinafter discussed,the Re-spondent's defense is that the certification is invalid.C. The defense of invalid certificationAs heretofore indicated,Respondent's sole defense is that the certification of theUnion is invalid because there was no hearing on the Company's(in this case, theRespondent's) exceptions to the report of the Regional Director on the challengedballots, either in the representation case itself or in the unfair labor practice case asconducted by me.The facts in the post election proceedings are undisputed.The tally of ballotsshowed as follows:Undisputed eligible voters__________________________________________41Undisputed valid votes cast________________________________________31Undisputed valid votes for Union___________________________________17Undisputed valid votes against Union________________________________14Challenged votes cast but not counted________________________________9Since the nine challenged ballots were sufficient to decide the question of majorityof the ballots cast by eligible voters, the Regional Director proceeded to conductan investigation,seeking and obtaining information from the challenged voters andthe Respondent,and on August 8, 1961, served upon the Respondent and the Uniona report on challenged ballots, reporting as to each of the nine what his investigationrevealed,and making recommendations as to each,as follows:Sustain challenges:Ursini,Rosania, Stupski, CellaOverrule challenges:D'Amico, Detour,Bianco, Palukis,and Rollinsand further recommended that the Board direct him to open and count the ballotsof D'Amico,Detour,Bianco, Palukis,and Rollins,and issue a revised tally ofballots to the parties.On August 17, 1961, the Respondent filed with the Board its exceptions to reporton challenged ballots, in which it excepted to each of the recommendations of theRegional Director,3and in effect asked the Board to direct that the ballots of Ursini,Rosania,Stupski, and Cella be counted,and the ballots of Palukis and Rollins benot counted .4In its exceptions,the Respondent did not squarely ask for a hearing as to any ofthe challenges and only obliquely as to Rosania,saying as to him,"It is submittedthat the challenge should be overruled or that the substantial and material factualissues be resolved in a full hearing,"and saying as to Palukis and Rollins, "If furtherevidence is desired,it is submitted that this factual issue should be resolved in a fullhearing.On the basis of the facts found by the Regional Director,the challengeto these votes[Palukis and Rollins] should be sustained."The Board on October 17, 1961,issued a Decision and Direction(not publishedin NLRB volumes),in which it adoptedpro formathe recommendations as to thechallenges to the ballots of D'Amico,Detour,and Bianco,overruling them as no ex-ceptions had been filed thereto;and found that the exceptions to the recommendationsas to Ursini, Rosania, Stupski,Cella, Palukis,and Rollins"do not raise material and'substantial issues," adopted the Regional Director's recommendations as to thesesix, and directed that the ballots of D'Amico, Bianco,Detour,Palukis, and Rollinsbe counted and a supplemental tally of ballots be served upon the parties.The Regional Director accordingly opened the ballots of the five.The revisedtally showed a total of 19 for the Union,17 against .5The Board by its Regional Director proceeded on October 30, 1961,to issue itscertificate of representation of the Union.At thehearing before me, the Respondent offered evidence as to theeligibilityof Ursini,Rosania, Stupski,and Cella(to show that they were eligible) and ofPaluski and Rollins (to show that they were not eligible).I denied the offereds That the Board sustain the challenges as to Ursini,Rosania, Stupski, and Celia andoverrule them as to Palukis and Rollins4NO exceptions were filed to the Regional Director's recommendations to overrule thechallenges to the ballots of D'Amico, Detour,and Bianco5 Of the five challenges counted.two were for,three against THE JOCLIN MANUFACTURING COMPANY219evidence, holding that the Board's decision in the representation case was decisive,since the proffered evidence (as admitted by the Respondent) was neither new nornewly discovered .6The Respondent contends that the Board, by approving the Regional Director'sreport in the representation case, without directing a hearing before the RegionalDirector, acted arbitrarily and capriciously, and deprived it of due process in therepresentation procedure-in other words, it was entitled to a hearing, even thoughit did not ask for one-and relies onN.L.R.B. v. Joseph Sidran, d/bla Sidran Sports-wear,181 F. 2d 671 (C.A. 5), decided in 1950. I do not feel that I have the au-thority to reverse the Board on a constitutional question, especially when theBoard's practice both before and sinceSidranhas been to require no hearing bythe Regional Director after exceptions to the report of a Regional Director onobjection to the conduct of an election or on challenged ballots, with no clearrequest for such hearing or indications in the exceptions that the result would makethe hearing worthwhile?Here the Respondent made no challenges at the election,and did not ask for a hearing, merely indicating that there ought to be a hearingas to one challenge if the Board did not go along with its exception (one ballotwould not change the result) and suggesting a hearing in general. It made noshowing what it would prove at a hearing, nor how a hearing would change theresult.Accordingly, I find that the Respondent has refused to bargain with the Unionand has thereby interfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Company set forth in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening commerce and the freeflow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, it willbe recommended thatitcease anddesist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.United Rubber, Cork, Linoleum & Plastic Workers of America, AFL-CIO,is a labor organization within the meaning of Section 2(5) of the Act.2.The Respondentis engagedin commerce within the meaning of Section 2(6)and (7) of the Act.3.Since July 7, 1961, the Union has been and now is the exclusive representativeof the employees in the followingunitwhich is appropriate for purposes of col-lective bargaining within themeaning ofSection 9(b) of the Act:All productionand maintenanceemployees of Respondent employed at its Walling-ford plant, excluding office clerical employees, professional employees, guards, andsupervisors as defined in Section 2(11) of the Act.4.By refusing since November 20, 1961, to bargain collectively with the Unionas the exclusive representative of the foregoing employees, the Respondent has en-gaged in and is engaging in unfair labor practices within the meaning of Section8(a)(5) of the Act.5.By such refusal to bargain, the Respondent has interfered with, restrained, andcoerced its employees in the exercise of their right to bargain collectively throughrepresentatives of their own choosing and to engage in concerted activities for thepurpose of collective bargaining, thereby violating Section 8(a)(1) of the Act.6.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, I recommend that the Respondent, The Joclin Manu-9 TrancoaChemical Corporation,133 NLRB 791 ;National Van Lines,123 NLRB 1272NLRB. v. O.% VanStorage, Inc,297 F. 2d 74 (C A 5).7 Jesse JonesSausage Company,et at,123NLRB 1279 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDfacturing Company, Wallingford, Connecticut, its officers, agents, successors, andassigns, shall:1.Cease and desist from refusing to bargain collectively with United Rubber,Cork, Linoleum & Plastic Workers of America, AFL-CIO, as the exclusive rep-resentative of the employees in the following appropriate unit:All production and maintenance employees of Respondent employed at its Walling-ford plant, excluding office clerical employees, professional employees, guards, andsupervisors as defined in Section 2(11) of the Act.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Upon request, bargain collectively with United Rubber, Cork, Linoleum& Plastic Workers of America, AFL-CIO, as the exclusive representative of all em-ployees in the aforesaid unit, with respect to wages, hours of work, and other termsand conditions of employment, and, if an understanding is reached, embody it in asigned contract.(b) Post at its plant at Wallingford, Connecticut, copies of the notice attachedhereto marked "Appendix." 8 Copies of such notice, to be furnished by the RegionalDirector for the First Region, shall, after being duly signed by an authorized rep-resentative of the Respondent, be posted immediately upon receipt thereof, and bemaintained by it for a period of 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that said notices are not altered, de-faced, or covered by any othermaterial.(c)Notify the Regional Director for the First Region, in writing, within 20days from the date of the receipt of this Intermediate Report and RecommendedOrder, as to what steps the Respondent has taken to comply herewith.9It is further recommended that, unless within 20 days from the date of receipt ofthis Intermediate Report, the Respondent notifies the said Regional Director in writ-ing that it will comply with the foregoing recommendations, the Board issue an orderrequiring the Respondent to take the aforesaid action.8In the event that the Recommendations be adopted by the Board, the words "A Deci-sion and Order" shall be substituted for the words "The Recommendations of a TrialExaminer ' In the notice. In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"Pursuant to a Decision and Order."9 In the event that these Recommendations be adopted by the Board, this provision shallbe modified to read: "Notify said Regional Director, in writing, within 10 days from thedate of 'this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that:WE WILL, upon request, bargain collectively with United Rubber, Cork,Linoleum & Plastic Workers of America, AFL-CIO, as the exclusive representa-tive of the following appropriate unit: All production and maintenance em-ployees employed at our Wallingford plant, excluding office clerical employees,professional employees, guards and supervisors as defined in the Act.WE WILL cease and desist from refusing to bargain with that Union as therepresentative of the employees in that unit.THEJOCLIN MANUFACTURING COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 24 SchoolStreet, Boston 8, Massachusetts, Telephone Number, Layfayette 3-8100, if they haveany questions concerning this notice or compliance with its provisions.